Citation Nr: 0734215	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  06-26 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for jungle rot.

2.  Entitlement to service connection for dysentery.

3.  Entitlement to service connection for heat stroke.

4.  Entitlement to service connection for residuals of a head 
injury.

5.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 and December 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The RO denied service 
connection for jungle rot, dysentery, heat stroke, and 
residuals of a head injury in the November 2004 decision and 
granted service connection for PTSD and assigned a 30 percent 
rating in the December 2005 decision.

In August 2007, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran currently suffers from jungle rot, dysentery, heat 
stroke, or residuals of a head injury associated with his 
service.

2.  The veteran's PTSD is not manifested by occupational and 
social impairment, with reduced reliability and productivity.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
jungle rot, dysentery, heat stroke, and residuals of a head 
injury have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The schedular criteria for an assignment of a disability 
evaluation in excess of 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Codes 9411, 9440 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the 
record does not contain a diagnosis of jungle rot, dysentery, 
heat stroke, or residuals of a head injury.  In fact, the 
record does not contain any post-service medical treatment 
records that show treatment for any of these conditions.  In 
the absence of any competent evidence of current jungle rot, 
dysentery, heat stroke, or residuals of a head injury, the 
Board must conclude the veteran does not currently suffer 
from these disabilities.

Even if the Board were to find that the veteran has these 
disorders based on his lay statements, there is no indication 
or an association between these disorders (assuming they 
exist) and his service from September 1966 to April 1969, 
more than 35 years ago.  The Board finds that the post-
service medical record, as a whole, provides very negative 
evidence against these claims.

With regard to the increased rating claim, disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R.  § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App 119 (1999), the CAVC 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

The veteran's service-connected PTSD is currently rated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Anxiety disorders, which include PTSD, are rated 
under the criteria set forth in Diagnostic Code 9440.  Under 
this criteria, a 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

The veteran in essence asserts that the severity of his 
symptoms is not reflected in the current 30 percent rating.  
In November 2005, the veteran was afforded a VA examination.  
The claims file was reviewed.  The veteran stated that 
following service, he worked as a police officer until 1997, 
when he retired and began working as a security officer.  At 
that time, he was working 40 hours a week and denied any 
difficulties on the job, including excessive tardiness, 
absenteeism, or interpersonal conflicts with co-workers or 
supervisors.  The veteran was married with two kids and 
stated that he and his wife managed to work through their 
problems and he had a good relationship with his kids.  He 
also maintained contact with his three living siblings, had a 
few life-longs friends and enjoyed golfing and fishing, 
providing, generally speaking, factual evidence against this 
claim (indicating the veteran limited extent that PTSD has on 
the veteran's ability to function).   

Mental status examination revealed that the veteran was alert 
and oriented to time, place, person and situation.  Good 
hygiene and grooming was evidenced and he maintained good eye 
contact.  Him mood was mildly irritable with congruent 
affect.  His speech was normal, thought content was logical 
and thought processes were goal directed.  The veteran denied 
any difficulties with memory, concentration or attention.  He 
had no delusions or hallucinations and insight and judgment 
appeared good.  The veteran reported feelings of anxiety when 
exposed to reminders of inservice traumatic events and 
hypervigilance and exaggerated startle response in reaction 
to loud noises, but denied having any panic attacks.  The 
veteran was diagnosed as having chronic PTSD and was assigned 
a GAF score of 67.  The examiner opined that the veteran's 
PTSD only mildly impaired the veteran's social and 
occupational functioning, providing highly probative evidence 
against this claim. 

In light of the foregoing, notwithstanding the appellant's 
testimony, the Board finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 30 
percent for PTSD.  The VA examiner described the veteran's 
symptoms as only mild, which is also reflected in his GAF 
score of 67.  In addition, the veteran does not meet the 
criteria for a higher evaluation as the competent medical 
evidence does not show that he had a flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  In 
fact, the VA examination report showed that he was able to 
maintain stable work since separation and had a good 
relationship with his family and friends.    

The veteran's and others' lay statements as to the frequency 
and severity of his symptoms have been considered.  However, 
the Board must attach greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the veteran's statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  Simply 
stated, the Board must find that the post-service medical 
record, which includes, but is not limited to, the VA 
examination of November 2005, provides evidence against this 
claim.

The preponderance of the evidence is against the veteran's 
claims. 

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

With respect to the claim for higher rating for the veteran's 
PTSD, in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  
See Dingess, 19 Vet. App. at 491.  

Once a claim for service connection has been substantiated, 
the filing of a notice of disagreement with the RO's decision 
does not trigger additional § 5103(a) notice.  Id. at 493.  
While the veteran has not claimed that VA has not complied 
with the notice requirements of the VCAA, § 5103(a) and § 
3.159(b)(1) are no longer applicable in the instant case.  
Service connection was granted in December 2005, a disability 
rating was assigned, and an effective date was established.  
Therefore, the veteran's claim was substantiated as of 
December 2005.  Any error in failing to provide § 5103(a) 
notice could not be prejudicial to the veteran because the 
purpose of §5103(a) notice is to provide notice of what is 
required for the veteran to substantiate his claim, and here, 
his claim has been substantiated.  See Id. (holding that the 
Board does not commit prejudicial error in concluding that a 
VCAA-notice letter complied with § 5103(a) and § 3.159(b), 
where a claim for service connection has been substantiated, 
because such notice is not required).

Additionally, once a claim for service connection is 
substantiated, VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.  VA satisfied these duties by 
issuance of a complying rating decision in December 2005 and 
issuance of the April 2007 statement of the case.  

Concerning the claims for service connection, VA satisfied 
its duty to notify by means of a letter from the RO to the 
veteran in July 2004.  The veteran was told of the 
requirements to successfully establish service connection, 
advised of his and VA's respective duties, and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  The timing and content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 8-03 (addressing the question of whether a 
VCAA duty to notify notice is required for "downstream" 
issues on which a Notice of Disagreement (NOD) has been 
filed, such as the rating or effective date assigned 
following a grant of service connection).  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records, has been obtained and 
associated with the claims file.  The veteran did state 
during the August 2007 personal hearing that he was treated 
by a private physician for his PTSD.  The veteran stated that 
he was on very good terms with his private physician and it 
would not be a problem for him to obtain those records.  The 
record was held open for the veteran to obtain the records; 
however, he did not submit those records and no subsequent 
correspondence were received from the veteran concerning 
them.  See Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  

The Board finds no basis, in light of the veteran's testimony 
and the post-service medical record, to remand this case to 
the RO for additional records.  The veteran was provided an 
opportunity to submit additional records, which he did not.  
There is no indication in the record that there are any 
additional records available that the RO has no obtained that 
would provide a basis to grant this claim.  Therefore, the 
Board will proceed with this decision.   
   
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).  VA need not obtain an 
examination for the claims for service connection for jungle 
rot, dysentery, heat stroke, or residuals of a head injury.  
The evidentiary record does not show that the veteran 
currently suffers from these disabilities.  See 38 C.F.R.  
§ 3.159(c)(4)(C) (2007); see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet. App. 370 
(2002).  Concerning the claim for an increased rating for 
PTSD, the veteran underwent a VA examination in November 
2005.  

ORDER

Service connection for jungle rot is denied.

Service connection for dysentery is denied.

Service connection for heat stroke is denied.

Service connection for residuals of a head injury is denied.

Entitlement to an initial disability rating in excess of 30 
percent for service-connected PTSD is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


